Citation Nr: 0011962	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  00-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether a Notice of Disagreement was timely filed as to a 
September 1995 rating decision.

2. Entitlement to an effective date prior to August 28, 1993, 
for the assignment of a total disability rating for 
compensation based on individual unemployability.

3. Whether a March 1993 rating decision, in awarding a 30 
percent disability evaluation for bullous emphysema, 
involved clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


REMAND


The veteran had active duty from September 1972 to August 
1973.

By electronic mail dated April 28, 2000, the 
regional office (RO) notified the Board that the 
veteran had requested a hearing prior to the 
transfer of the claims file to the Board; however, 
this request had not been associated with the 
claims file before it was sent to the Board.

Pursuant to the duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
5107(a) (West 1991); 38 C.F.R. 3.103(a) (1999), and mindful 
of the veteran's basic entitlement to a personal hearing as 
has been requested, the Board will defer adjudication of the 
issues on appeal and the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing in accordance with his request.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


